1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                             ----oo0oo----

11

12   CALIFORNIA DEPARTMENT OF TOXIC         No. 2:14-CV-00595 WBS EFB
     SUBSTANCES CONTROL and the TOXIC
13   SUBSTANCES CONTROL ACCOUNT,

14               Plaintiffs,                ORDER RE: MOTION TO STAY
15       v.

16   JIM DOBBAS, INC. a California
     corporation; CONTINENTAL RAIL,
17   INC., a Delaware corporation;
     DAVID VAN OVER, individually;
18   PACIFIC WOOD PRESERVING, a
     dissolved California
19   corporation; WEST COAST WOOD
     PRESERVING, LLC., a Nevada
20   limited liability company; and
     COLLINS & AIKMAN PRODUCTS, LLC,
21   a Delaware limited liability
     company,
22
                 Defendants.
23

24
                               ----oo0oo----
25
              Before the court is Century Indemnity Company
26
     ("Century"), Allianz Underwriters Insurance Company, Chicago
27
     Insurance Company, and Fireman's Fund Insurance Company
28
                                        1
1    (collectively, "Allianz") and The Continental Insurance Company

2    ("Continental") (collectively, “Proposed Intervenors”) motion to

3    temporarily stay proceedings in this court as they appeal the

4    denial of their motions to intervene and vacate C&A Products’

5    default.   (Docket No. 244.)

6               A federal court can stay a proceeding pending the

7    outcome of an interlocutory appeal.      See Nken v. Holder, 556 U.S.

8    418, 421 (2009).   The power to stay proceedings is “incidental to

9    the power inherent in every court to control the disposition of

10   the cases on its docket with economy of time and effort for

11   itself, for counsel, and for litigants.”      Landis v. N. Am. Co.,

12   229 U.S. 248, 254 (1936).      In the interests of judicial economy

13   and based on the court’s determination that minimal, if any,

14   prejudice to plaintiff would result from a stay, the court will

15   grant the motion to stay pending appeal.

16              Accordingly, all proceedings in this case are hereby

17   STAYED pending Proposed Intervenors’ appeal.      The Status

18   Conference set for March 2, 2020 (Docket No. 239) is VACATED.

19              IT IS SO ORDERED.

20   Dated:   February 25, 2020
21

22

23

24

25

26
27

28
                                         2
